PER CURIAM
Appellant seeks reversal of the trial court’s judgment committing her as a mentally ill person for a period not to exceed 180 days. ORS 426.130. She contends that the trial court erred in concluding that she is a danger to others as the result of a mental disorder. See ORS 426.005(1). The state concedes that the record does not contain legally sufficient evidence to support the involuntary commitment and that the trial court’s judgment should be reversed. We agree, accept the state’s concession, and reverse.
Reversed.